         Case 3:20-cv-08264-JJT Document 1 Filed 10/12/20 Page 1 of 4


             Lindsay G. Leavitt – 029110
 1               Lleavitt@jsslaw.com
              Jordan T. Leavitt – 031930
 2                jleavitt@jsslaw.com
      JENNINGS, STROUSS & SALMON, P.L.C.
 3     A Professional Limited Liability Company
              One East Washington Street
 4                     Suite 1900
             Phoenix, Arizona 85004-2554
 5            Telephone: (602) 262-5911
 6 Attorneys for Defendant Pro Hospitality
   One PV, LLC
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10
        Peter Strojnik,                             No.
11
                     Plaintiff,
12                                                  DEFENDANT PRO HOSPITALITY
        vs.                                         ONE PV, LLC’S NOTICE OF
13                                                  REMOVAL
        Pro Hospitality One PV, LLC, d/b/a
14      Greentree Inn of Prescott; Greentree
        Inns Hotel Management Group, Inc.,
15
                     Defendants.
16
17            Pursuant to Local Rule of Civil Procedure (“Local Rule”) 3.6(a) and 28 U.S.C.
18 §§ 1331, 1441(a)(c) and 1446, Defendant Pro Hospitality One PV, LLC, d/b/a
19 Greentree Inn of Prescott (“Defendant”) provides notice of the removal to this Court
20 of Strojnik v. Pro Hospitality One PV, LLC, d/b/a Greentree Inn of Prescott and
21 Greentree Inns Hotel Management Group, Inc., filed in the Yavapai County Superior
22 Court, and assigned case number V1300CV202080202.
23 I.         INTRODUCTION
24            Mr. Strojnik—a former attorney who, in 2018, was disbarred from practicing
25 law in Arizona for filing hundreds of meritless ADA accessibility lawsuits—has now
26 begun filing ADA lawsuits as a pro se litigant and seeking tort damages for barriers to
27 accessibility that he alleges he personally encountered at Defendants’ hotel and
28
                                                                        7339298v1(88888.842)
           Case 3:20-cv-08264-JJT Document 1 Filed 10/12/20 Page 2 of 4



 1 property. Mr. Strojnik has asserted a claim under the Americans with Disabilities Act
 2 (“ADA”) as well as a smorgasbord of state law claims that all arise from his underlying
 3 ADA claim, including negligence, negligent misrepresentation, failure to disclose,
 4 consumer fraud, civil conspiracy to commit fraud, and aiding and abetting. The Court
 5 has jurisdiction over the lawsuit because Mr. Strojnik’s ADA claim against Defendant
 6 arises under federal law. Accordingly, removal is proper.
 7 II.        THIS COURT HAS ORIGINAL JURISDICTION PURSUANT TO 28
              U.S.C. § 1331.
 8
 9            Under 28 U.S.C. § 1441(a), a defendant may remove any case over which the
10 Court has “original jurisdiction.” A district court has original jurisdiction of all civil
11 actions arising under the Constitution, laws, or treaties of the United States. See 28
12 U.S.C. § 1331.
13            Mr. Strojnik has asserted a claim against Defendants for alleged ADA violations
14 that exist because of, and therefore arise under, the laws of the United States. See 42
15 U.S.C. § 12101, et seq.
16 III.       THIS NOTICE OF REMOVAL IS TIMELY
17            A defendant may file a Notice of Removal within “30 days after the receipt by
18 the defendant, through service or otherwise, of a copy of the initial pleading setting
19 forth the claim for relief upon which such action or proceeding is based…” 28 U.S.C.
20 § 1446(b)(1).
21            Mr. Strojnik filed this Complaint in the Yavapai County Superior Court on
22 September 8, 2020. See Exhibit A. He filed a Declaration of Service alleging that he
23 served Defendant on September 12, 2020. See Exhibit B. This means Defendant’s
24 deadline for filing a Notice of Removal is October 12, 2020. Accordingly, this Notice
25 is timely.
26 . . .
27 . . .
28
                                                 2
                                                                          7339298v1(88888.842)
        Case 3:20-cv-08264-JJT Document 1 Filed 10/12/20 Page 3 of 4


     IV.   DEFENDANTS HAVE COMPLIED WITH THE LOCAL RULE
 1
           GOVERNING REMOVAL.
 2
 3         A copy of the entire state court record, as it existed on the date of this filing, is
 4 attached as Exhibits C [1-6]. See L.R.Civ. 3.6(b). A verification of Lindsay G. Leavitt,
 5 confirming that the state court record attached as Exhibits C [1-6] are true and
 6 complete, is attached as Exhibit D. No motions are pending in the state court. See
 7 L.R.Civ. 3.6(c). Contemporaneously with this filing, a separate notice will be filed in
 8 state court with a copy of this Notice attached as Exhibit E. See L.R.Civ. 3.6(a).
 9 V.      CONCLUSION
10         Because this case satisfies the requirements for being in federal district court
11 and Defendants complied with the removal process, this case should be removed from
12 the Yavapai County Superior Court to the U.S. District Court for the District of
13 Arizona.
14         RESPECTFULLY SUBMITTED this 12th day of October, 2020.
15                                      JENNINGS, STROUSS & SALMON, P.L.C.
16                                      By s/ Lindsay G. Leavitt
                                          Lindsay G. Leavitt
17                                        Jordan T.Leavitt
                                          One East Washington Street, Suite 1900
18                                        Phoenix, Arizona 85004-2554
                                          Attorneys for Defendants
19
20
21
22
23
24
25
26
27
28
                                                 3
                                                                            7339298v1(88888.842)
     Case 3:20-cv-08264-JJT Document 1 Filed 10/12/20 Page 4 of 4



 1                        CERTIFICATE OF SERVICE
 2      I hereby certify that on October 12, 2020, I electronically transmitted the
        attached document to the Clerk’s Office using the CM/ECF System for filing
 3      and transmittal of a Notice of Electronic Filing to the following CM/ECF
        registrants:
 4
 5
 6
 7      I hereby certify that on October 12, 2020, I served the attached document by
        U.S. mail on the following, who are not registered participants of the CM/ECF
 8      System:
 9
                                    Peter Srojnik
10                             7847 N. Central Avenue
                                 Phoenix, AZ 85020
11                                ps@strojnik.com
                                  Plaintiff Pro Per
12
                                Alex S. Xu, CEO
13                Greentree Inns Hotel Management Group, Inc.
                          858 W. Elliott Road, Ste. 102
14                             Tempe, AZ 85284
                Defendant Greentree Inns Management Group, Inc.
15
16
17                                                      s/ Tana Davis-Digeno

18
19
20
21
22
23
24
25
26
27
28
                                          4
                                                                  7339298v1(88888.842)
